 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Montique T. Bias

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-389-JAD-GWF

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                            INITIAL APPEARANCE ON A
13          v.
                                                         PETITION ALLEGING VIOLATIONS
14   MONTIQUE T. BIAS,                                       OF SUPERVISED RELEASE
                                                                   (First Request)
15                  Defendant.

16
17          It is stipulated and agreed to, by and between United States Attorney Nicholas A.
18   Trutanich and Assistant United States Attorney Brett Ruff, counsel for the United States of
19   America, and Federal Public Defender Rene L. Valladares and Assistant Federal Public
20   Defender Andrew Wong, counsel for Montique T. Bias, that the initial appearance currently
21   scheduled for Wednesday, April 1, 2020 at 2:30 p.m., be vacated and continued to a date and
22   time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On March 16, 2020, a petition was filed alleging that defendant Montique T.
25   Bias violated his supervised release conditions. ECF No. 103. This Court issued a summons
26   ordering her to appear in court on April 1, 2020. ECF No. 104.
 1          2.      In light of the current COVID-19 pandemic, the State of Nevada’s resulting
 2   emergency declarations, widespread calls to take more aggressive social distancing measures,
 3   and this Court’s stated goal to “striv[e] to eliminate in-person court appearances,”1 the parties
 4   request a continuance of Mr. Bias’s April 1, 2020 initial appearance.
 5          3.      The defendant is not in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          5.      Probation Officer Matthew Martinez agrees to the continuance.
 8          This is the first request for a continuance of the initial appearance.
 9          DATED this 31st day of March, 2020.
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13       /s/ Andrew Wong                                  /s/ Brett Ruff
      By_____________________________                  By_____________________________
14    ANDREW WONG                                      BRETT RUFF
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25          1
              See District of Nevada Temporary General Order 2020-04, available at
     https://www.nvd.uscourts.gov/wpcontent/uploads/2020/03/Temporary-General-Order-2020-
26   04-re-Covid19.pdf.
                                                  2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:18-cr-389-JAD-GWF
 4
                    Plaintiff,                              ORDER
 5
            v.
 6
     MONTIQUE T. BIAS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the initial appearance currently scheduled

11   for Wednesday, April 1, 2020, at 2:30 p.m., be vacated and continued to Wednesday, May 13,

12   2020, at the hour of 2:30 p.m., in courtroom 4B.

13          DATED this 31st day of March, 2020.

14
15
                                                  NANCY J. KOPPE
16
                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                        3
